Citation Nr: 1821280	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-18 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating higher than 20 percent for a service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2013 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2016, the Veteran testified at an RO formal hearing regarding the issue on appeal.

The Board acknowledges that an appeal as to the issues of entitlement to increased ratings for a cervical spine disability, peripheral neuropathies of the lower extremities, and bilateral hand disabilities, as well as a service connection claim for a headache disorder, have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the RO is still taking action on these issues.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order. 


FINDING OF FACT

In a signed statement received in January 2018, prior to the promulgation of a Board decision, the Veteran withdrew his appeal of his claim seeking an increased rating for his service-connected lumbar spine disability.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal seeking an increased rating for a service-connected lumbar spine disability by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran withdrew his appeal of his claim seeing an increased rating for his service-connected lumbar spine disability and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See January 2018 VA Form 21-4138, Statement in Support of Claim.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed.


ORDER

The appeal of the claim seeking an increased rating for a service-connected lumbar spine disability is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


